Title: From John Adams to François Adriaan Van der Kemp, 28 December 1800
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Washington Dec. 28. 1800

I had last night your letter of the 12th. the friendly Sentiments of which have tenderly affected me. The Affliction in my family from the melancholly death of a once beloved Son, has been very great, and has required the Consolations of Religion as well as Phylosophy to enable Us to Support it. The Perspects of that unfortunate youth were once pleasing and promising: but have been cutt off and a Wife and two very young Children are left with their Grandparents to bewail a fate which neither could avert, and to which all ought in patience to submit.—I have two Sons left, whose Conduct is worthy of their Education and Connections. I pray that their Lives may be Spared and their Characters respected.
Before this reaches you, the News will be familiar to you, that after the third of March, I am to be a private Citizen and your Brother Farmer. I Shall leave the State with its Coffers full, and the fair prospect of peace with all the World Smiling in its face, its Commerce flourishing, its Navy glorious, its Agriculture uncommonly productive and lucrative. Oh my Country,! May peace be within thy Walls and Prosperity within thy Palaces.
With great Esteem I am as usual your very / humble Servant and real Well Wisher

John Adams